Citation Nr: 0218157
Decision Date: 10/31/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-19 448A	)	DATE OCT 31, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin rash.

(The issues of entitlement to service connection for PTSD and residuals of a gunshot wound to the back and entitlement to a permanent and total disability rating for nonservice-connected pension purposes will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Daniel E. Krasnegor, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


 
INTRODUCTION

The veteran had active service from August 1969 to August 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a skin rash,  and post-traumatic stress disorder (PTSD), declined to reopen a previously denied claim for service connection for residuals of a gunshot wound to the back, and denied entitlement to nonservice-connected pension, including under the provisions of 38 C.F.R. § 3.321(b)(2).  The veteran appealed, and in July 2000, the Board denied the claim for a skin rash, declined to reopen the claim for residuals of a gunshot wound to the back, and remanded the claims for PTSD and pension for additional development.

The appellant appealed the Boards decisions to the United States Court of Appeals for Veterans Claims (the Court).  In August 2001, the Court issued an order that vacated and remanded the Board's decision with regard to the claims for a skin rash, and residuals of a gunshot wound to the back.  In August 2000, after the RO completed the development requested by the Board, it affirmed its previous denials of the claims for PTSD and nonservice-connected pension.  

The Board is undertaking additional development on the issues of entitlement to service connection for PTSD and residuals of a gunshot wound to the back and entitlement to a permanent and total disability rating for pension purposes, pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board will provide notice of the development as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After giving the notice and reviewing your response to the notice, the Board will prepare a separate decision addressing these issues.


FINDING OF FACT

The preponderance of the evidence is against the claim that the veteran has a skin rash that is related to his service.


CONCLUSION OF LAW

A skin rash not incurred as a result of the veterans active military service.  38 U.S.C.A. §§ 1110, 5102, 5103 and 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); see also 66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the Courts August 2001 order, it noted that in its July 2001 decision, the Board denied the veterans claim for a skin rash as not well grounded.   The Court determined that a remand was required so that the claim may be considered in conjunction with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and supersedes the decision of the United States Court of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA cannot assist in the development of a claim that is not well grounded).  The new law also includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA was implemented with the adoption of new regulations.  See 66 Fed. Reg. 45, 620 (as amended, August 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the regulations add nothing of substance to the new legislation and the Boards consideration of the regulations do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. App 384 (1993). 

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, although the RO and the Board did not have the benefit of the explicit provisions of the VCAA or the implementing regulations at the time of the decision on appeal, the Board finds that VAs duties have been fulfilled.  

First, VA has a duty to notify the appellant and his representative, if represented, of any information and evidence needed to substantiate and complete a claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was notified in the ROs June 1998 decision that the evidence did not show that the criteria for a grant of service connection for a skin rash had been met.  That is the key issue in this case, and the rating decision, as well as the statement of the case (SOC), informed the appellant of the relevant criteria.  VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.  The Board concludes the discussions in the rating decision and the SOC sent to the appellant informed him of the information and evidence needed to substantiate the claim and complied with VAs notification requirements.  

Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A (West Supp. 2001).  The appellant has not referenced any obtainable evidence not of record that might aid his claim or that might be pertinent to the bases for the denial of his claim.  The RO also requested and obtained VA medical records, and has obtained the veterans available service medical records from the National Personnel Records Center.  A VA examination covering the disability in issue has been performed.  

In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)  (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to notify and to assist the appellant in this case.  Further development and further expending of VAs resources is not warranted.  

The veteran asserts that he has a skin rash as a result of his service.  

The veterans service medical records include a report, dated in May 1971, which shows treatment for urticaria.  A separation examination report, dated in August 1971, shows that his skin was clinically evaluated as normal.  

The post-service medical evidence includes VA examination reports and associated documents, dated in May 1981, and June 1998, as well as VA outpatient treatment reports, dated in 1997.  The examination reports do not contain complaints, findings or diagnoses involving the skin.  An October 1997 VA outpatient treatment report shows that the veteran was seen and that he reported a history of erosions on his penis for many years, which did not itch.  On examination, small linear excoriations times two were noted, with no papules, pustules or vesicles.  Skin tests were negative.  The assessment was possible trauma-induced erosions.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the veterans claim must be denied because the medical evidence does not currently show that he has a skin rash.  In this regard, the veterans inservice treatment for urticaria appears to have been an acute disorder, as evidenced by the fact that the veterans service medical records do not show that he received any subsequent treatment, and no skin symptoms were noted, nor was a skin disorder diagnosed, at the time of separation from service.  Furthermore, a skin rash was not noted in any of the post-service medical evidence, to include the most recent June 1998 VA examination report.  Although two small linear excoriations were noted on his penis in an October 1997 VA outpatient treatment report, a skin disorder was not diagnosed at that time, and there is no evidence that these excoriations are symptomatic, or that they are linked to any event during service.  Accordingly, the claim must be denied.  

The Board has considered the veterans written testimony submitted in support of his argument that he has a skin rash that should be service connected.  His statements are not competent evidence of a diagnosis, nor are they competent evidence of a nexus between the claimed condition and his service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, such as an opinion as to diagnosis or medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  Veterans Claims Assistance Act (section 4, 114 Stat. 2096, 2098-2099); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a skin rash is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
